EXHIBIT 99.1 Workstream Inc. Announces First Quarter Fiscal 2010 Results Maitland, FL – October 15, 2009 – Workstream Inc. (WSTM.OB), a leading provider of on-demand compensation, performance and talent management software that helps companies manage the entire employee lifecycle, today announced financial results for the first quarter ended August 31, 2009. First Quarter Highlights Include: · Positive EBITDA of $50,000 · Release of the latest version of TalentCenter’s Pay-for-Performance software at HR Tech, integrating non-cash Rewards and Recognition · Release of new Workstream Recruitment module including 10,000 skill and behavior-based competencies · Winning place on Annual Software 500 · 6FigureJobs named a Top 100 board “The first quarter of F2010 was a productive one for Workstream. In addition to attaining an EBITDA positive quarter, we released two significant enhancements to our software. We believe that we now have the only enterprise-level platform in which multi-national employers can award cash and non-cash compensation in an integrated solution, to reward and retain top performers. Workstream anticipates that employers, having reduced workforces, wages and bonuses, will have an increasing need to manage variable pay in the future to retain their most productive employees,” said Chief Executive Officer, Steve Purello. Purello added, “In addition, we released a module of our Workstream recruitment software, which includes over 10,000 skill- and behavior-based competencies that employers can use to build proper job descriptions today, and gauge worker’s performance in the future.” Workstream delivered the following results for the quarter ended August 31, 2009: Revenues were $4.2 million compared to $5.6 million during the same period last year. EBITDA was $49,549, compared to nearly $(1.5) million during the same period last year. Net loss for the period in accordance with accounting principles generally accepted in the United States, or GAAP, was $(359,882) compared to $(2,051,582) during the same period last year. Loss per common share for the quarter was $(.01) with approximately 57 million weighted-average shares outstanding compared to a loss of $(0.04) with approximately 52 million weighted-average shares outstanding during the same period last year. EBITDA is a non-GAAP financial measures within the meaning of Regulation G promulgated by the Securities and Exchange Commission. EBITDA is commonly defined as earnings before interest, taxes, depreciation and amortization. We believe that EBITDA provides useful information to investors as it excludes transactions not related to the core cash operating business activities including non-cash transactions. We believe that excluding these transactions allows investors to meaningfully trend and analyze the performance of our core cash operations. All companies do not calculate EBITDA in the same manner, and EBITDA as presented by Workstream may not be comparable to EBITDA presented by other companies. Workstream defines EBITDA as earnings or loss from continuing operations before interest, taxes, depreciation and amortization, other income and expense, including 1 effects of foreign currency gains or losses, non-cash stock related compensation, gain or loss on asset disposals or impairment, merger and acquisition costs, and non-recurring goodwill impairment, if applicable.Following the financial statements attached is a reconciliation of net loss to EBITDA and EBITDA per share that should be read in conjunction with the financial statements. .
